An unpub|ishdld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPF¢EME Coum'
oF
NEvAoA

 

(0)1947A ~- 

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

MICHAEL l\/.[AZUR, No. 61088
Appellant,
Vs.
ELIZABETH l\/IAZUR, F § L H w
Respondent.

JUN l l 2013

    

lE K. L|NDEMAN
R M O

ORDER DISMISSING APPEAL

Appellant has moved to voluntarily dismiss this appeal. The
motion is granted, with the parties to-bear their own costs and attorney
fees. NRAP 42(b). Therefore, we

ORDER this appeal DISMISSED.

 ,J.

rdesty

 

ccc Hon. Jennifer Elliott, District Judge, Farnily Court Division
Michael R. Pontoni
Elizabeth Mazur
Eighth District Court Clerk